Citation Nr: 0831038	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-11 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for biliary dyskinesia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in August 2005 by the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
entitlement to service connection for biliary dyskinesia.  

The veteran testified during a hearing before the undersigned 
Veterans Law Judge in July 2008; a transcript of that hearing 
is of record. 

In July 2008, the veteran submitted to the Board additional 
evidence for consideration in connection with the claim on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a July 2008 written statement included in the 
record.  The Board accepts this evidence for inclusion in the 
record on appeal.  See 38 C.F.R. § 20.1304 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure that adequate VCAA notice as to all elements of the 
claim is provided.

The veteran contends he is entitled to service connection for 
biliary dyskinesia, stating that his symptoms began while 
serving in the military, but that specific tests or medical 
knowledge related to his claimed disorder did not exist at 
the time.

Service treatment records reflect that on several occasions 
during his lengthy honorable service, the veteran was treated 
for gastrointestinal complaints.  Diagnoses included possible 
gastroenteritis (November 1977); and possible cholecystitis 
versus peptic disease (February 1984).  In March 1984, the 
veteran complained of stomach cramps with not much 
improvement with Mylanta, but he indicated that his decreased 
fatty food consumption had improved his abdominal discomfort.  
In April 1987, the veteran complained of right side pain for 
two weeks that was intermittent, but that had become steady.  
The assessment was rule out peptic ulcer disease, gall 
bladder disease.  An April 1987 radiologic consultation 
report listed impressions of normal gallbladder sonogram and 
normal upper gastrointestinal sonogram.  A May 1987 
radiologic consultation report noted that the veteran's 
stomach was filled with air and noted no gallstones.  A 
separation examination report noted an abnormal abdomen and 
viscera, described as obese with no hepatosplenomegaly 
(enlargement of the liver and spleen).

A post-service VA original examination report of other 
claimed disabilities dated in January 1990 noted some 
occasional hyperacidity relieved by antacids.  A March 1990 
agent orange physical examination report listed biliary 
dyskinesia in a summary of abnormal findings.

In a July 1990 VA treatment note, the veteran complained of 
chest pain at rest.  The diagnosis was irritable bowel and 
biliary dyskinesia.  A July 2000 emergency department report 
from Yakima Valley Memorial Hospital assessed acute abdominal 
pain now resolved.

In a VA treatment note dated in October 2000, the physician 
reviewed the veteran's active problems, noting that the 
veteran had one episode of epigastric pain diagnosed as 
gallbladder pain at the emergency room.  In a February 2002 
VA treatment note, the veteran complained of chronic aches 
and pains in different areas of his body, mainly his back and 
legs.  The assessment was irritable bowel syndrome.  In a 
November 2003 VA treatment note, a review of symptoms 
revealed no dyspepsia/reflux and active problem of irritable 
colon with no change.

In a January 2008 private hepatobiliary imaging report 
following complaints of nausea, abdominal pain, bloating, and 
reflux, the examiner's impressions were (1) high probability 
for chronic cholecystitis with no other cause for a low 
gallbladder ejection fraction (commenting that the 
gallbladder ejection fraction may be falsely low in the 
presence of acute abdomen, and/or during treatment with 
opioids, calcium channel blockers, and nitroglycerin); (2) 
low probability for acute cholecystitis as the common bile 
duct was not obstructed; and (3) possible bile gastritis.  In 
a February 2008 statement, the veteran's private physician, 
G. S. T., D. O., opined that the veteran now suffers from the 
same abdominal symptoms as were recorded in his military 
medical chart.  Dr. T. noted the January 2008 abnormal scan, 
and stated that the veteran would benefit from gallbladder 
surgery.

In a private treatment note received in May 2008 and dated in 
March 2001 from Selah Family Medicine, the veteran complained 
of reflux that had become worse again since he regained 
weight.  The assessment was obesity, GERD (gastroesophageal 
reflux disease), and irritable bowel syndrome with possible 
obstruction.  The Board notes that the RO requested a 
"summary report" of the care provided at this facility; 
however, as the veteran indicated that he received treatment 
there from 1996 to 2002, the RO should request the veteran's 
complete medical records from this facility.

In July 2008, the veteran testified that Dr. T., his private 
physician, reviewed the military treatment records that the 
veteran had pulled from his file before rendering an opinion 
about his current gallbladder symptoms and his in-service 
complaints of abdominal pain.  He indicated that he receives 
regular treatment from Dr. T. and approximately annual 
treatment from the VA.  According, the RO should request the 
veteran's complete medical records from Dr. T and any 
additional VA treatment records from January 2008 to the 
present.

The veteran also testified that he was awarded disability 
benefits from the Social Security Administration (SSA) in 
2005 on the basis of Meniere's syndrome and arthritis.  SSA 
records are to be requested for the present appeal.

The Board finds that additional development is warranted to 
determine whether there is a medical relationship between the 
veteran's claimed biliary dyskinesia disability, diagnosed in 
March 1990, and his military service.  Therefore, the AMC/RO 
should schedule the veteran for a VA medical examination to 
determine whether the veteran's claimed biliary dyskinesia 
disability is related to his military service.  See 38 C.F.R. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the U.S. Court of Appeals for 
the Federal Circuit, are fully complied 
with and satisfied.

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA medical care providers who 
treated the veteran for a gallbladder 
biliary dyskinesia since January 2008.  
Of particular interest are the complete, 
private treatment records from G. S. T., 
D. O., and Selah Family Medicine.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The veteran should be afforded a VA 
gallbladder examination determine the 
nature and etiology of his claimed 
biliary dyskinesia disability.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician performing the examination 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.

Following review of the claims folder and 
an examination of the veteran, the 
examiner should specifically identify 
whether it is as least as likely as not 
(50 percent probability or greater) that 
the veteran's claimed biliary dyskinesia 
is related to service.  Sustainable 
reasons and bases are to be provided for 
any opinion rendered.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




